DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant filed claims 1-13 of US application 17/423,661 on 7/16/21. On the same day, applicant cancelled claims 1-13 and filed claims 14-26. Accordingly, claims 14-26 are presently pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed 7/16/21 failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature (NPL) publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. This was due to the absence of an attached copy of the NPL document Mosallaei et al. included on page 2 of the IDS. In order to resolve this issue, examiner has attached a copy of Mosallaei et al. herein and considered it.

Claim Objections
Claims 14, 17, 20-21 and 24 are objected to because of the following informalities:
In claim 14, “a measure of the phase shift between the signals” should be “a measure of [[the]] a phase shift between the signals”
In claim 17, “The method as recited in claim 14” should be “The method as recited in claim [[14]] 16”
In claim 20, “wherein after the synchronization of the signals, an estimation of at least one parameter is carried based on the synchronized signals” should be “wherein, after the synchronization of the signals, an estimation of at least one parameter is carried out based on the synchronized signals”
In claim 21, “the at least one parameter is estimated with a Kalman filter” should be “the at least one parameter is estimated with [[a]] another Kalman filter”
In claim 24, “the determined shift being a measure of the phase shift between the signals; and eliminate the determined shift by filtering the signals respectively with a second filter” should be “the determined shift being a measure of [[the]] a phase shift between the signals; and eliminate the determined shift by filtering the signals 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


Claims 24-25 of this application include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are:
“system” configured to filter signals and eliminate shift in claim 24
“control device” which performs the functions of the system in claim 25
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the original disclosure reveals that claim 26 of the preliminary amendment, filed on 7/16/21, reveals that a non-transitory computer-readable medium may be executed by a computer to perform the above claimed functions (See at least claim 26 of the present set of claims). This is further supported by Page 5, lines 5-13, of applicant’s substitute specification filed 7/16/21. This is adequate structure to perform the claimed functions so no 112(b) rejection is given.
Because no 112(b) rejection is given, no further action is required in response to this claim interpretation under 35 USC 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of filtering a pair of signals with a first filter to determine a phase shift between the signals and filtering the pair of signals with a second filter to eliminate the phase shift. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 14, applicant recites A method for synchronizing signals of at least one participant, a relationship between the signals being given by a mathematical relation, the method comprising the following steps: 
filtering each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals; and 
eliminating the determined shift by filtering the signals respectively with a second filter.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of filtering a pair of signals with a first filter to determine a phase shift between the signals and filtering the pair of signals with a second filter to eliminate the phase shift, which is an abstract idea that falls within the Mathematical Concepts grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being entirely encompassed by abstract mathematical concepts. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite additional computer elements such that the claimed invention improves efficiency of the computer system as a whole (i.e., with respect to storage, speed, latency, etc.) more so than any of the computer elements would do so alone, then as per Step 2B of the 2019 PEG analysis, applicant may be able to overcome the current 101 rejections.

Regarding claim 15, applicant recites The method as recited in claim 14, wherein a symmetry of the first filter and the second filter is used to determine and to eliminate both a positive shift and a negative shift.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 16, applicant recites The method as recited in claim 14, wherein the first filter is a Kalman filter, a measurement equation being realized as a first-order fractional delay filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 17, applicant recites The method as recited in claim 14, wherein the first-order fractional delay filter is a Lagrange filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 18, applicant recites The method as recited claim 14, wherein the second filter is a first-order or higher- order fractional delay filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 19, applicant recites The method as recited in claim 14, wherein a Kalman filter for estimating the shift and a Lagrange filter for synchronizing the signals are combined in one filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 20, applicant recites The method as recited in claim 19, wherein after the synchronization of the signals, an estimation of at least one parameter is carried based on the synchronized signals.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 21, applicant recites The method as recited in claim 20, wherein the at least one parameter is estimated with a Kalman filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 22, applicant recites The method as recited in claim 14, wherein the method is carried out in an onboard electrical network of a vehicle.
However, other than reciting the use of an onboard electrical network of a vehicle, nothing in the claim elements precludes the steps from being encompassed entirely by a mathematical concept. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 1A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Applicant discloses in claim 26 and in Page 5, lines 5-13, of applicant’s specification that the method may be implemented by generic computer components, and further discloses in Page 6, lines 8-13, of applicant’s substitute specification that the invention may be used in any computing system, not just specifically in an electrical network of a motor vehicle. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 23, applicant recites The method as recited in claim 14, wherein the signals have different sampling rates, and the signals are treated with a resampling filter.
However, the additional limitations do not change that the claimed invention is simply a mathematical concept.

Regarding claim 24, applicant recites A system for synchronizing signals of a plurality of participants, a relationship between the signals being given by a mathematical relation, the system configured to: 
filter each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals; and 
eliminate the determined shift by filtering the signals respectively with a second filter.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of filtering a pair of signals with a first filter to determine a phase shift between the signals and filtering the pair of signals with a second filter to eliminate the phase shift, which is an abstract idea that falls within the Mathematical Concepts grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being entirely encompassed by abstract mathematical concepts. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite additional computer elements such that the claimed invention improves efficiency of the computer system as a whole (i.e., with respect to storage, speed, latency, etc.) more so than any of the computer elements would do so alone, then as per Step 2B of the 2019 PEG analysis, applicant may be able to overcome the current 101 rejections.

Regarding claim 25, applicant recites The system as recited in claim 24, wherein the system is a control device of a vehicle.
However, other than reciting the use of a control device of a vehicle, nothing in the claim elements precludes the steps from being encompassed entirely by a mathematical concept. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 1A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Applicant discloses in claim 26 and in Page 5, lines 5-13, of applicant’s specification that the system may be implemented by generic computer components, and further discloses in Page 6, lines 8-13, of applicant’s substitute specification that the invention may be used in any computing system, not just specifically in an electrical network of a motor vehicle. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 26, applicant recites A non-transitory machine-readable storage medium on which is stored a computer program for synchronizing signals of at least one participant, a relationship between the signals being given by a mathematical relation, the computer program, when executed by a computer, causing the computer to perform the following steps: 
filtering each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals; and 
eliminating the determined shift by filtering the signals respectively with a second filter.
The claim recites a system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of filtering a pair of signals with a first filter to determine a phase shift between the signals and filtering the pair of signals with a second filter to eliminate the phase shift, which is an abstract idea that falls within the Mathematical Concepts grouping. (Prong one: YES, recites an abstract idea).
However, other than reciting the use of a non-transitory machine-readable storage medium on which is stored a computer program and a computer, nothing in the claim elements precludes the steps from being entirely encompassed by a mathematical concept. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 1A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Applicant discloses in claim 26 and in Page 5, lines 5-13, of applicant’s specification that the system may be implemented by generic computer components, and further discloses in Page 6, lines 8-13, of applicant’s substitute specification that the invention may be used in any computing system, not just specifically in an electrical network of a motor vehicle. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite computer elements such that the claimed invention improves efficiency of the computer system as a whole (i.e., with respect to storage, speed, latency, etc.) more so than any of the computer elements would do so alone, then as per Step 2B of the 2019 PEG analysis, applicant may be able to overcome the current 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 20180009430 A1), hereinafter referred to as Chung.
Regarding claim 14, Chung discloses A method for synchronizing signals of at least one participant (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an improved phase synchronization performance between an actual vibration signal of a vehicle motor and a reference signal of the vehicle motor (506) [See at least Chung, 0060]), a relationship between the signals being given by a mathematical relation (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]), the method comprising the following steps: 
filtering each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]); and 
eliminating the determined shift by filtering the signals respectively with a second filter (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an antiphase signal using the phase (θ1m2) generated by the generator 222 of the reference signal generator 220, the phase (θd) detected by the phase determiner 240, and the compensation values (θp/θv) detected by the phase deviation amount detector 250 (506) [See at least Chung, 0060]. Chung further discloses that according to the present disclosure, the synchronization signal generator 260 may particularly improve the phase synchronization performance between the actual vibration and the reference signal by generating the antiphase signal in the shape of the actual vibration [See at least Chung, 0060]).

Regarding claim 22, Chung discloses The method as recited in claim 14, wherein the method is carried out in an onboard electrical network of a vehicle (See at least Figs. 4-5 in Chung: Chung discloses that FIG. 5 is a flowchart illustrating an operation of the active vibration reduction control apparatus 500 for a hybrid electric vehicle [See at least Chung, 0049]).

Regarding claim 24, Chung discloses A system for synchronizing signals of a plurality of participants (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an improved phase synchronization performance between an actual vibration signal of a vehicle motor and a reference signal of the vehicle motor (506) [See at least Chung, 0060]), a relationship between the signals being given by a mathematical relation (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]), the system configured to: 
filter each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]); and 
eliminate the determined shift by filtering the signals respectively with a second filter (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an antiphase signal using the phase (θ1m2) generated by the generator 222 of the reference signal generator 220, the phase (θd) detected by the phase determiner 240, and the compensation values (θp/θv) detected by the phase deviation amount detector 250 (506) [See at least Chung, 0060]. Chung further discloses that according to the present disclosure, the synchronization signal generator 260 may particularly improve the phase synchronization performance between the actual vibration and the reference signal by generating the antiphase signal in the shape of the actual vibration [See at least Chung, 0060]).  

Regarding claim 25, Chung discloses The system as recited in claim 24, wherein the system is a control device of a vehicle (See at least Figs. 4-5 in Chung: Chung discloses that FIG. 5 is a flowchart illustrating an operation of the active vibration reduction control apparatus 500 for a hybrid electric vehicle [See at least Chung, 0049]).  

Regarding claim 26, Chung discloses A non-transitory machine-readable storage medium on which is stored a computer program for synchronizing signals of at least one participant (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an improved phase synchronization performance between an actual vibration signal of a vehicle motor and a reference signal of the vehicle motor (506) [See at least Chung, 0060]. Chung further discloses that the respective components of the active vibration reduction control apparatus 500 for a hybrid electric vehicle 500, including the synchronization signal generator 260, may be implemented by hardware such as a semiconductor processor, software such as an application program, or a combination thereof [See at least Chung, 0048]), a relationship between the signals being given by a mathematical relation (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]), the computer program, when executed by a computer, causing the computer to perform the following steps: 
filtering each of the signals with a first filter to determine a shift between the signals, the determined shift being a measure of the phase shift between the signals (See at least Fig. 5 in Chung: Chung discloses that phase determiner 240 calculates the speed signal (W1m) by differentiating the rotation angle (θm1) of the first motor 112 measured by the position measurer 221, and determines a phase difference (θd) between the reference signal (Wx) generated by the reference signal generator 220 and the vibration signal (Wd) extracted by the vibration extractor 210 using the calculated speed signal (W1m) and the coefficient determined by the coefficient determiner 230 (504) [See at least Chung, 0058]); and 
eliminating the determined shift by filtering the signals respectively with a second filter (See at least Fig. 5 in Chung: Chung discloses that the synchronization signal generator 260 generates an antiphase signal using the phase (θ1m2) generated by the generator 222 of the reference signal generator 220, the phase (θd) detected by the phase determiner 240, and the compensation values (θp/θv) detected by the phase deviation amount detector 250 (506) [See at least Chung, 0060]. Chung further discloses that according to the present disclosure, the synchronization signal generator 260 may particularly improve the phase synchronization performance between the actual vibration and the reference signal by generating the antiphase signal in the shape of the actual vibration [See at least Chung, 0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Haggerty et al. (US 20100087996 A1), hereinafter referred to as Haggerty.
Regarding claim 16, Chung discloses The method as recited in claim 14.
However, Chung does not explicitly teach the method wherein the first filter is a Kalman filter, a measurement equation being realized as a first-order fractional delay filter.  
However, Haggerty does teach a method for approximating a vehicle parameter pertaining to damping wherein the first filter used to perform the approximation is a Kalman filter, a measurement equation being realized as a first-order fractional delay filter (See at least Fig. 1 in Haggerty: Haggerty teaches that in step 103, a mean reference point is calculated by filtering the damping torque command signal using a standard electronic signal filter such as a Kalman filter to determine a filtered damping torque command value, indicated in FIG. 4 by solid-line 203, such that the filter coefficient is a first order lag filter coefficient [See at least Haggerty, 0063]). Both Haggerty and Chung teach methods for approximating vehicle parameters. However, only Haggerty explicitly teaches where the vehicle parameter measurements may be filtered using a Kalman filter having a first order lag coefficient.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle parameter estimation step of Chung to also filter the vehicle parameter measurements using a Kalman filter having a first order lag coefficient, as in Haggerty. Anyone of ordinary skill in the art will appreciate that including such a filter improves accuracy of vehicle parameter measurements.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Haggerty et al. (US 20100087996 A1) in further view of Noest et al. (US 20140133528 A1), hereinafter referred to as Noest.
Regarding claim 17, Chung in view of Haggerty teaches The method as recited in claim 14.
However, Chung does not explicitly disclose wherein the first-order fractional delay filter is a Lagrange filter.
However, Noest does teach a method for calculating fractional delay coefficients wherein the first-order fractional delay filter is a Lagrange filter (Noest teaches that filter coefficients can be calculated by using a suitable approach, such as the Lagrange fractional delay filter approach [See at least Noest, 0078]). Both Noest and Chung in view of Haggerty teach methods for calculating filter coefficients. However, only Noest explicitly teaches where the filter coefficients can be calculated using a Lagrange fractional delay filter approach.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the coefficient determination process of Chung in view of Haggerty to also employ a Lagrange fractional delay filter approach, as in Noest. Anyone of ordinary skill in the art will appreciate that this is a well-known way to determine filter coefficients.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Chekhovstov et al. (US 20110274210 A1), hereinafter referred to as Chekhovstov.
Regarding claim 18, Chung discloses The method as recited claim 14.
However, Chung does not explicitly disclose the method wherein the second filter is a first-order or higher- order fractional delay filter. 
However, Chekhovstov does teach a method wherein a second filter used for time delay adjustment is a first-order or higher- order fractional delay filter (Chekhovstov teaches that optimum fractional delay filter is then used for optimum time delay adjustment [See at least Chekhovstov, 0049]. It will be appreciated by anyone of ordinary skill in the art that a fraction delay filter must be at least first order). Both Chekhovstov and Chung teach methods for correcting time offsets of signals. However, only Chekhovstov teaches where the delay may be performed using a fractional delay filter.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to make the filter that performs the time delay adjustment in Chung a fractional delay filter, as in Chekhovstov. Anyone of ordinary skill in the art will appreciate that a fractional delay filter is a common type of filter used to adjust time delays.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Salas-Boni et al. (US 20160029966 A1), hereinafter referred to as Salas.
Regarding claim 19, Chung discloses The method as recited in claim 14.
However, Chung does not explicitly disclose the method wherein a Kalman filter for estimating the shift and a Lagrange filter for synchronizing the signals are combined in one filter.
However, Salas does teach a method for approximating a parameter wherein a Kalman filter for estimating the shift and a Lagrange filter for synchronizing the signals are combined in one filter (Salas teaches that a filter involving Kalman filter methods and Lagrangian method can be used for time-delay estimation and data correction of sensor signals [See at least Salas, 0028]). Both Salas and Chung teach methods for filtering sensor data to determine time difference information. However, only Salas explicitly teaches where a Kalman filtering component and Lagrangian component may both be utilized to detect time delays and perform data correction.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data filtering and correction method of Chung to also utilize a Kalman filtering component and Lagrangian component to detect time delays and perform data correction, as in Salas. Doing so improves accuracy of the measurements and corrections, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 20, Chung in view of Salas teaches The method as recited in claim 19, wherein after the synchronization of the signals, an estimation of at least one parameter is carried based on the synchronized signals (See at least Fig. 5 in Chung: Chung discloses that the torque generator 270 calculates an antiphase torque by multiplying the antiphase signal generated by the synchronization signal generator 260 with reference torque T determined by an amplitude ratio determiner 271 by a multiplier 272 (507) [See at least Chung, 0061]. Chung further discloses that the antiphase torque is used to calculate a vibration reduction torque [See at least Chung, 0061]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Salas-Boni et al. (US 20160029966 A1) in further view of Vovos et al. (US 20160059735 A1), hereinafter referred to as Vovos.
Regarding claim 21, Chung in view of Salas teaches The method as recited in claim 20.
However, Chung does not explicitly disclose the method wherein the at least one parameter is estimated with a Kalman filter.
However, Vovos does teach a method for estimating a torque parameter for providing damping of an electric vehicle drivetrain wherein the at least one parameter is estimated with a Kalman filter (Vovos teaches that a second Kalman filter provides a state space estimation of the load torque or, equivalently, load acceleration in order to provide a damping feedback when the wheel speed deviates from the vehicle speed [See at least Vovos, 0120]). Both Vovos and Chung in view of Salas teach methods for calculating torque values for a drivetrain in order to estimate a parameter for damping vibrations of the drivetrain. However, only Vovos explicitly teaches where the estimation of the damping parameter based on the torque values may be performed using a Kalman filter.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vibration dampening parameter calculation method of Chung in view of Salas to also use a Kalman filter for calculating the vibration reduction parameter from the torque, as in Vovos. Doing so improves accuracy of the vibration reduction component, as will be appreciated by anyone of ordinary skill in the art.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20180009430 A1) in view of Choueiter et al. (US 10586177 B1), hereinafter referred to as Choueiter.
Regarding claim 23, Chung discloses The method as recited in claim 14.
However, Chung does not explicitly disclose the method wherein the signals have different sampling rates, and the signals are treated with a resampling filter.
However, Choueiter does teach a method for comparing two signals wherein the signals have different sampling rates, and the signals are treated with a resampling filter (Choueiter teaches that where two portions of two signals being compared have different sampling rates, a portion may be resampled to match the sampling rate of the other portion and one or both portions may be scaled using an appropriate metric or translated in time [See at least Choueiter, Col 22, lines 19-25]). Both Choueiter and Chung teach methods for comparing two signals. However, only Choueiter explicitly teaches that, if the two signals have different sampling rates, one or both signals may be resampled and/or rescaled and/or translated in time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the signal comparison method of Chung to also resample and/or rescale and/or translated the two signals in time in the event that the two signals being compared have different sampling rates. Anyone of ordinary skill in the art will appreciate that it is necessary for two signals to be sampled at the same sampling rate in order for them to be meaningfully compared to each other over time.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any objections and rejections in prior sections of this office action are also resolved.
The closest prior art of record is Chung et al. (US 20180009430 A1) in view of Page et al. (US 6321246 B1), hereinafter referred to as Page. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Chung discloses The method as recited in claim 14.
However, none of the prior art of record teaches or suggests the method wherein a symmetry of the first filter and the second filter is used to determine and to eliminate both a positive shift and a negative shift.
Chung comes close to teaching this limitation, since Chung teaches a system wherein a compensation value for a phase difference between two signals in a vehicle system is generated (See at least [Chung, 0059]). However, while a filter is used as part of this process (i.e., at step 503 of the process of Fig. 5 in Chung), there is no indication that it is a symmetric filter, unlike the claimed invention.
Page also comes close to teaching this limitation, since Page teaches a system wherein a central processing and recording unit sends rough and fine delay amounts to a chip to tell the chip how much to delay certain signals in order to correct a difference in delay between signals (See at least [Page, Col 7, line 64-Col 8, line 18]). Page further teaches that the coefficients of a polyphase (two-stage) filter used as part of the processing are symmetrical (See at least [Page, Col 9, lines 59-63]). However, this reference only discusses “delays”; it does not discuss determining and eliminating both positive and negative time shifts using the two-stage filter.
Accordingly, neither Page nor Chung are in the field of endeavor of utilizing the symmetry of a first filter and second filter to eliminate both a positive and a negative phase shift between two signals. It therefore would not have been obvious to one of ordinary skill in the art to combine Page, Chung, or any of the other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 15 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668